Citation Nr: 9915368	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-29 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for Parkinson's disease, 
secondary to head trauma.

2. Entitlement to service connection for chronic headaches, 
secondary to head trauma


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to August 
1984.

In a rating decision dated in October 1992, the Regional 
Office (RO) denied the veteran's claim for service connection 
for Parkinson's disease and dementia.  He was informed of 
this decision and of his right to appeal by a letter dated 
later that month, but a timely appeal was not received.  The 
veteran subsequently sought to reopen his claim.  By letter 
dated in July 1995, the RO advised the veteran that his claim 
for disability compensation was denied.  He was notified 
provided with notice of his appellate rights.  By rating 
action in December 1995, the RO denied service connection for 
headaches.

When this case was previously before the Board of Veterans' 
Appeals (Board) in June 1997, it was determined that the 
evidence submitted by the veteran was new and material, and 
his claim for service connection for Parkinson's disease and 
dementia secondary to head trauma was reopened.  The Board 
remanded this claim, as well as the claim for service 
connection for headaches secondary to head trauma, for 
additional development.  The case is again before the Board 
for appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 





FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The service medical records show no complaints or findings 
indicative of Parkinson's disease or dementia during 
service.

3. Parkinson's disease and dementia were first demonstrated 
many years after service, and the competent medical 
evidence of record does not establish that they are 
related to an incident in service, including head trauma.

4. The service medical records are negative for complaints of 
headaches, and the veteran denied having them on the 
separation examination in August 1984.

5. Headaches were initially shown many years after service, 
and the medical evidence of record fails to document that 
they are related to service, including any head trauma.


CONCLUSIONS OF LAW

1. Parkinson's disease and dementia were not incurred in or 
aggravated by service, nor may Parkinson's disease be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1998).

2. Chronic headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131, 5107  (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the veteran's statements and 
some of the medical evidence concerning the onset of 
Parkinson's disease and headaches are sufficient to conclude 
that his claims are well grounded.  No further development is 
necessary in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107.

Factual background

The service medical records show that the veteran was seen in 
July 1980 for a boxing physical and it was noted that he had 
been in 95 fights, with no knockouts.  Following an 
examination, it was noted that he was fit for boxing.  In 
March 1984, he complained of stress and job-related 
psychiatric problems for two years.  He admitted to drug 
abuse.  He indicated that he had been having problems coping 
with his surroundings.  The veteran related that he had spent 
his first enlistment boxing.  He requested to see a 
psychiatrist.  On the referral to the psychiatric clinic, it 
was noted that he was a professional boxer with one knockout 
for approximately five minutes.  It was reported that a 
history and mental status did not suggest a mental illness.  
On a report of medical history in August 1984, in conjunction 
with the separation examination, the veteran denied frequent 
or severe headaches and denied a head injury.  On the 
discharge examination in August 1984, neurologic and 
psychiatric evaluations were normal.  

Department of Veterans Affairs (VA) medical records show that 
the veteran was seen in May 1991 for complaints including 
headaches.  He was seen in the psychiatric clinic that day 
and a history of drug abuse was noted.  It was also indicated 
that he was a boxer for his entire six years in service.  The 
veteran related that he might have suffered a head injury 
from this.  He stated that he became dizzy frequently and 
that he had tremors/shakes.  He further indicated that he 
felt like he had Parkinson's disease.  

The veteran was hospitalized by the VA from June to July 
1991.  He had been smoking crack cocaine for the previous 
three years and had used a variety of other drugs in the 
past.  The diagnoses included cocaine and alcohol dependence, 
organic amnestic syndrome, dementia and closed head injury.  

The veteran was seen by a private neurologist in August 1991.  
His mother, who accompanied him to the examination, indicated 
that immediately following his separation from service, she 
noticed that his gait was wobbly, he was unable to maintain 
concentration, he was tremulous and that he did not make 
sense when he talked.  A story of multiple head injuries 
while boxing and of multiple drug abuse was noted.  It was 
indicated that he had been evaluated in service and that the 
question of Parkinson's disease was raised about eight years 
earlier, but he did not follow this up.  

During a VA hospitalization from September to October 1991, 
it was noted that the veteran had been diagnosed on the 
previous admission with dementia secondary to multiple blows 
to the head and drug abuse.  It was noted that the veteran 
was a boxer in service.  

In a statement dated in November 1991, a private psychologist 
related that he had examined the veteran that month.  The 
veteran reported that the VA said that he had Parkinson's 
disease, dementia and that he had had a stroke due to boxing 
and drugs.  He stated that he saw a psychiatrist on one 
occasion during service because he had been knocked out on 
three different occasions.  The veteran noted that "...my 
Parkinson's disease was coming on... there was some 
dementia...and I would pass out a lot."  He indicated that 
there was significant loss of functioning and a generalized 
deterioration of overall functioning had been quite 
pervasive.  It was reported that he had seen a neurologist 
and the impressions were left hemiparesis and hemisensory 
deficit, undetermined etiology and dementia also undetermined 
etiology.  It was further noted that there were indications 
of early Parkinson's disease without tremor, Parkinson's 
syndrome induced by "MTPA" or unclassified basal ganglion 
degenerative disease with dementia.  Following an 
examination, the pertinent diagnostic impressions were 
polysubstance dependency, organic mental disorder, not 
otherwise specified with dementia and Parkinson's disease.

On VA hospitalization in April 1992, the veteran stated that 
he had a service-connected disability claim for Parkinson's 
disease, but it was noted that there was no evidence of that.

VA outpatient treatment records show that the veteran was 
seen in December 1995 and complained of chronic headaches.  A 
history of boxing with more than 300 fights was recorded.  

A VA psychiatric examination was conducted in June 1996.  The 
veteran reported that he had constant headaches.  He stated 
that his main job in service was boxing, during which he took 
many punches to the head.  The diagnostic impressions were 
alcohol and cocaine dependence, in early full remission, 
psychosis, not otherwise specified, and cognitive disorder, 
not otherwise specified.  The examiner commented that the 
evidence in the claims folder indicated that the etiology of 
the veteran's Parkinson's symptoms had not been determined.  
He related that a progress note of December 1995 raised the 
possibility that the Parkinsonian features might at that time 
have been secondary to medication.  He added that the record 
did not give a clear indication of the etiology of the 
veteran's cognitive impairment.  There was a well-documented 
history of substance abuse which could account for the 
significant cognitive impairment.  

The veteran was afforded a VA neurology examination in June 
1996.  He related that as a member of the Marine boxing team, 
he had trained daily and was involved in at least 100 bouts.  
He reported that he had a number of knockouts, and he 
specifically recalled two that he did not remember coming out 
until he was back in the dressing room.  Even then, he 
recalled that it took him a few minutes to start to remember 
his trainer and mother.  He indicated that he had two 
professional bouts without any associated knockouts 
immediately following his discharge from service.  The 
veteran noted that he began complaining of mid frontal and 
occipital throbbing headaches during service.  These 
headaches might be worse the evening or the day following a 
boxing match.  He also had these headaches in between 
matches.  He stated that the headaches would last all day and 
would only be relieved with sleep.  He claimed that he 
continued to have similar headaches, even after he was no 
longer boxing.  He was unable to function well when he had 
the headaches.  The veteran's mother stated that the veteran 
was having memory problems during service.  

Following an examination, the impressions were tension 
headaches, suspect post-traumatic in nature; probable 
dementia; and mild Parkinsonism.  The examiner commented that 
the veteran reported a history of headaches which occur about 
two times a week and have been occurring during the time he 
was boxing and had persisted since then.  He also noted that 
the veteran had a history of recent memory deficits.  It was 
somewhat difficult to ascertain the etiology for his memory 
problems, since the problems reported towards the end of 
service were probably superimposed on his psychiatric 
disturbances.  Therefore, he could not exclude whether there 
was any residual encephalopathy as a result of the veteran's 
many boxing matches, although apparently there was no 
documentation of such an encephalopathy during service.  It 
was quite likely that his alcohol and other substance abuse 
played a significant role in his memory deficits.  

The examiner related that a CT scan was normal, but requested 
magnetic resonance imaging in light of evidence of 
hyperreflexia, to rule out more subtle deep white matter 
changes or evidence of post-traumatic injury.  Finally, the 
examiner noted that the veteran had evidence of hypomimia 
and, perhaps, mild bradykinesia.  However, there was no 
significant evidence of postural instability, resting tremor 
or cogwheel rigidity.  The history obtained from the veteran 
and his mother suggested that he was having some problems 
with his gait towards the end and after service.  This, 
however, was not documented in the records.  Therefore, he 
could not exclude whether any of his current Parkinson 
features could be related to basal ganglion injury as a 
result of boxing.  If not due to that etiology, then he 
suspected that it was secondary to neuroleptic use, which 
apparently began in 1991.

Magnetic resonance imaging of the brain in June 1996 revealed 
a small nodular density at the proximal hypothalamus, 
otherwise unremarkable.  Another magnetic resonance imaging, 
about one week later, showed a small non-enhancing nodule at 
the proximal hypothalamus.  

In September 1996, the VA physician who conducted the June 
1996 neurological examination commented that the magnetic 
resonance imaging was "negative in support of Parkinsonism 
due to boxing" as per a telephone conversation with another 
physician.  

The veteran was scheduled for VA examinations in February and 
May 1998, but failed to report for either examination.

Analysis

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic diagnosis of the nervous system, to include 
Parkinson's disease, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board readily concedes that the veteran was a boxer 
during service.  He claims that the many blows he sustained, 
including approximately ten knockouts, resulted in his 
Parkinson's disease and headaches.  During a hearing at the 
RO in March 1996, he testified that his symptoms had their 
onset in service.  Despite his recent allegations to the 
contrary, the fact remains that the veteran specifically 
denied experiencing a head injury or that he had headaches at 
the time of his separation examination in August 1984.  

With respect to the claim for service connection for 
Parkinson's disease and dementia, the Board points out that 
following the June 1996 VA examination, the examiner 
indicated that he could not exclude whether the veteran's 
Parkinson features could be related to basal ganglion injury 
as a result of boxing.  However, after magnetic resonance 
imaging tests were conducted, it was specifically indicated 
that the test results did not support the conclusion that 
Parkinson's disease was due to boxing.  As for dementia, the 
examiner noted that it was quite likely that his multi-drug 
abuse played a significant role in his memory deficits.  He 
further indicated that there was no indication in service for 
encephalopathy.

The Board notes that a private psychologist concluded in 
November 1991 that the veteran's condition had been ongoing 
since his discharge from service.  This was apparently based 
on statements from the veteran which suggested that his 
symptoms began in service.  As noted above, there is no 
support for such statements.  As the Board is not bound to 
accept medical conclusions which are based on a history 
supplied by the veteran, where the history is unsupported by 
the medical evidence, Black v. Brown, 5 Vet. App. 177, 180 
(1993), the Board does not have to accept that portion of the 
diagnoses.  See also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

Similarly, there is no evidence in the service medical 
records of headaches.  Moreover, the veteran has not 
furnished any medical records reflecting complaints of 
headaches for many years following his separation from 
service.  The Board acknowledges that the veteran was found 
to have tension headaches on the June 1996 VA neurological 
examination and that the examiner suspected they were post-
traumatic in origin.  He added that the headaches had been 
present since the veteran was boxing in service.  It is 
significant to emphasize that there is no clinical evidence 
of headaches either during service or for many years 
thereafter.  In addition, the Court has held that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence.'"  Perman v. Brown, 5 Vet. 
App. 237, 241 (1993).  The Board finds that the examiner's 
statement in this case fails to set forth a definite causal 
relationship between the veteran's headaches and any event in 
service.  

It is also significant to note that the veteran failed to 
report for two VA examinations which were scheduled in 1998.  
In Wood v. Derwinski, 1 Vet. App 190 (1991), the Court noted 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  

The Board points out that conclusions from medical providers 
which seem to support the veteran's claim are primarily based 
on his history, which is not supported by the record.  In 
contrast, the VA neurological examination clearly concluded 
that the veteran's Parkinson's disease was not related to 
boxing.  The Board concludes that this evidence is of greater 
probative value.  In sum, the Board finds that the weight of 
the evidence is against the claim for service connection for 
Parkinson's disease and dementia and chronic headaches 
secondary to head trauma.  


ORDER

Service connection for Parkinson's disease and dementia 
secondary to head trauma is denied.  Service connection for 
chronic headaches secondary to head trauma is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

